       Case 21-30055-5-mcr Doc 11-1 Filed 05/03/21 Entered 05/03/21 12:00:04                                               Desc
                        Discharge Ch 7: Notice Recipients Page 1 of 1
                                                      Notice Recipients
District/Off: 0206−5                          User: admin                         Date Created: 05/03/2021
Case: 21−30055−5−mcr                          Form ID: 318                        Total: 24


Recipients of Notice of Electronic Filing:
ust         U.S. Trustee        USTPRegion02.UT.ECF@usdoj.gov
aty         Peter C. Schaefer         schapc@aol.com
                                                                                                                       TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Deborah A Saldo          4143 Sandbar Lane       Liverpool, NY 13090
tr          William J. Leberman−Trustee          One Lincoln Center       110 W. Fayette Street       Suite 720        Syracuse,
            NY 13202
909260629 AFS/AmeriFinancial Solutions, LLC.            Acct No xxxx5740         Attn: Bankruptcy        Po Box
            65018        Baltimore, MD 21264
909260630 Capital One         Acct No xxxxxxxxxxxx7249           Attn: Bankruptcy        Po Box 30285          Salt Lake City, UT
            84130
909260631 Chase Auto Finance            Acct No xxxx3553        PO Box 29505          Phoenix, AZ 85038−9505
909260632 Chase Auto Finance            PO Box 29505        Phoenix, AZ 85038−9505
909260633 Chase Card Services           Acct No xxxx7588        Attn: Bankruptcy        Po Box 15298          Wilmington, DE
            19850
909260634 Citibank/The Home Depot             Acct No xxxxxxxxxxxx7536          Citicorp Credit Srvs/Centralized Bk dept        Po
            Box 790034         St Louis, MO 63179
909260635 Comenity Bank/Wayfair             Acct No xxxxxxxxxxxx5147          Attn: Bankruptcy        Po Box
            182125columbus          Columbus, OH 43218
909260636 Costco Anywhere Visa Card            Acct No xxxxxxxxxxxx9364           Attn: Bankruptcy        Po Box
            6500        Sioux Falls, SD 57117
909260637 Department Store National Bank/Macy's            Acct No xxxxxxxxxxxx9013           Attn: Bankruptcy        9111 Duke
            Boulevard        Mason, OH 45040
909260638 Empower Federal Credit Union            Acct No xxxxx8165         Attn: Bankruptcy        1 Member
            Way        Syracuse, NY 13212
909260639 Empower Federal Cu             Acct No xxxxxxxx0093
909262962 Fin. of America Reverse, LLC           c/o Sean K. Monahan, Esq.        Bronster, LLP        156 West 56th St., Ste
            902       New York, NY 10019
909260640 Finance of America           Acct No xxx8498        P.O. Box 40724         Lansing, MI 48901−7924
909260641 Kohls/Capital One           Acct No xxxxxxxxxxxx3140          Attn: Credit Administrator       Po Box
            3043        Milwaukee, WI 53201
909260642 Syncb/At Home CC              Acct No xxxxxxxxxxxx7906         Attn: Bankruptcy         Po Box 965060         Orlando,
            FL 32896
909260643 Syncb/PPC           Acct No xxxxxxxxxxxx2830           Attn: Bankruptcy        Po Box 965060         Orlando, FL
            32896
909261576 Synchrony Bank            c/o of PRA Receivables Management, LLC           PO Box 41021         Norfolk, VA
            23541
909260644 Synchrony Bank/ Old Navy             Acct No xxxxxxxxxxxx5766          Attn: Bankruptcy        Po Box
            965060        Orlando, FL 32896
909260645 Synchrony Bank/Amazon              Acct No xxxxxxxxxxxx4302          Attn: Bankruptcy        Po Box
            965060        Orlando, FL 32896
909260646 Synchrony Bank/TJX             Acct No xxxxxxxxxxxx3789          Attn: Bankruptcy Dept        Po Box
            965064        Orlando, FL 32896
                                                                                                                     TOTAL: 22
